Citation Nr: 1508391	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-20 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected patellofemoral syndrome of the right knee. 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision that granted service connection for patellofemoral syndrome of the right knee and assigned a 10 percent disability rating.  

In January 2014, the Board denied entitlement to a disability rating in excess of 10 percent for right knee disorder and remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2014 joint motion for partial remand (JMR), the Court vacated the Board's denial of a disability rating in excess of 10 percent for right knee disorder and remanded the matter for compliance with the terms of the JMR.  

The JMR did not disturb the Board's remand of the TDIU claim.  The Agency of Original Jurisdiction (AOJ) is referred to the Board's January 2014 Remand, for the action requested with respect to that issue.  

The appeal is REMANDED to the AOJ,  VA will notify the Veteran if further action is required.


REMAND

As a result of the September 2014 Order of the Court, the Board has been directed to undertake action consistent with the JMR.  The August 2014 JMR indicated any additional relevant records of treatment should be sought.  This should be accomplished.  Moreover, the Veteran suggests that previous examination reports did not adequately consider his reported functional limitations due to painful and limited motion, as well as flare-ups.  

Under these circumstances, the case is REMANDED for the following action:

1.  Obtain pertinent outstanding records of VA treatment from March 2006 to August 2010 and since September 2010.  Associate the records with the claims file.  If no additional records are available, or exists, that should be documented.  

2.  Ask the Veteran and his representative to identify an additional records of treatment they want VA to consider in connection with this claim, which records should be sought.  

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his right knee condition.

4.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his right knee disability.  The claims file should be made available to and reviewed by the examiner, and the examiner should record the Veteran's complaints of pain and/or instability.  All appropriate tests and studies should be conducted.  

The examiner should indicate whether the Veteran has any recurrent subluxation or lateral instability and/or episodes of locking or pain.  Functional impairment of the knee should be discussed together with any weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion.

The examiner should specifically discuss the limitations that the Veteran may have from painful and limited motion and from flare-ups.  The Veteran contends that he has flare-ups three times a month and that his range of motion is reduced by 60 percent to 70 percent of its usual range of motion during flare-ups.  

If the examiner is unable to offer an opinion without resort to speculation, the examiner should provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




